Title: To George Washington from Charles Willson Peale, 18 December 1780
From: Peale, Charles Willson
To: Washington, George


                        
                            Dr Sir
                            Decr 18. 1780
                        
                        I expect that the Marquis will give me a setting tomorrow, I waited on him in the beginning of last Week and
                            found that he was engaged with the foreugn Officers in taking a View of the several Grounds of battles and Encamptments.
                            My intention is to give you the most compleat portrait I am Capable of painting.
                        
                            It is Many months since I sent this picture of the King of Prussia to Genl Wilkinson—I intend to
                            wait on him to know whether he had sent it forward or not—please to make my most Respectful Compliments to Mrs Washington,
                            that I have not yet the good fortune to get any thing from France, but think it very probable I may yet before the close
                            of our River, as several Vessels are expected and I shall not fail to supply Mrs Washington with those Glasses desired. I
                            am with much respect and Esteem your very humble Servt
                        
                            C. Peale
                        
                        
                            P.S. I have seen Genl Wilkinson, who informs that he sent Your picture by Capt.
                                Lansdale Who was going to camp at least Six months past.
                        
                     